Citation Nr: 9900808	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  98-18 791	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.



CONTENTIONS

No contentions regarding the matter at issue have been 
advanced by the veteran or his attorney.


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veterans claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the record does not support eligibility for the 
payment of attorney fees directly by Department of Veterans 
Affairs (VA) from past-due benefits as they pertain to the 
grant of nonservice-connected pension benefits.


FINDINGS OF FACT

1.  In February 1998, the veteran filed a claim for 
nonservice-connected pension benefits.

2.  In a May 1998 rating decision, the regional office (RO) 
determined that the veteran was entitled to nonservice-
connection pension benefits from January 30, 1998.



CONCLUSION OF LAW

The criteria for charging a fee to the veteran have not been 
met; entitlement to attorney fees from past-due benefits as 
they pertain to the grant of nonservice-connected pension 
benefits is denied.  38 U.S.C.A. § 5904 (West 1991); 38 
C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a March 1985 unappealed rating decision, the RO denied the 
veterans claim for service connection for post-traumatic 
stress disorder (PTSD).  In a March 1991 rating decision, the 
RO determined that new and material evidence had not been 
presented to reopen the claim for service connection for 
PTSD.  The veteran filed a notice of disagreement in January 
1992.

In an October 1994 decision, the Board determined that new 
and material had been presented to reopen the claim for 
service connection for PTSD.  The Board remanded the case for 
further development.  Following completion of the 
development, the case was returned to the Board for 
adjudication.  In an April 25, 1997 decision, the Board 
determined that service connection was not warranted for 
PTSD.

On February 4, 1998, the veteran filed a claim for 
nonservice-connected pension benefits.  In addition, he 
sought to reopen his claim for service connection for PTSD.

On April 23, 1998, the Board received a letter from the 
veterans attorney and a copy of the Fee Agreement between 
the veteran and his attorney.  The veterans attorney 
informed the Board that the veteran had appointed him as his 
representative in connection with his claim for VA benefits.  
The Fee Agreement, which was signed by the veteran and his 
attorney in April 1998, reveals that the veteran agreed to a 
contingent legal fee of 20 percent of past-due benefits 
awarded, to be paid by VA directly to the attorney from any 
past-due benefits awarded on the basis of the veterans claim 
for disability benefits.

In a May 1998 rating decision, the RO determined that new and 
material evidence had not been presented to reopen the claim 
for service connection for PTSD.  The RO further determined 
that the veteran was entitled to nonservice-connection 
pension benefits from January 30, 1998.

In a November 1998 letter, the RO informed the veteran that 
he was entitled to the payment of nonservice-connected 
pension benefits from February 1, 1998.  It was noted that 
the ROs action had resulted in an award of past-due 
benefits.  The RO informed the veteran that the maximum 
attorney fee payable, 20 percent of past-due benefits, 
computed as $60, had been withheld, pending a determination 
by the Board of eligibility for the payment of attorney fees 
from such past-due benefits.


II.  Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 
102 Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
unreasonable nor excessive.  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Boards decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Boards decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys-at-law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, VAs Office of the General Counsel 
cited an analysis of the legislative history of the VJRA 
contained in the United States Court of Veterans Appeals 
(Court) decision in In the Matter of the Fee Agreement of 
Smith, 1 Vet. App. 492, 508-09 (1991), which highlighted the 
fact that Congress only envisioned paid attorney 
representation after the Board first entered a final decision 
on a claim.  The General Counsel concluded that an attorney 
may not receive or solicit a fee in connection with a 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  VAOGCPREC No. 18-92, 57 Fed. Reg. 
49747 (1992); 38 C.F.R. § 20.1100(b) (1998).


III.  Analysis

In this case, the criteria for eligibility for entitlement to 
attorney fees from past-due benefits with respect to the 
issue of entitlement to nonservice-connected pension benefits 
have not been met.  As a result of a May 1998 RO rating 
decision, entitlement to past-due benefits deriving from the 
grant of nonservice-connected pension benefits has been 
established.  However, in the absence of a final decision by 
the Board with respect to the issue that resulted in the 
award of past due benefits to the veteran, his representative 
is not entitled to payment of attorney fees from the VA from 
those benefits.  Accordingly, attorney fees are not payable 
from the award of nonservice-connected pension benefits based 
on the April 1998 attorney fee agreement.

It is not clear whether the veteran initiated an appeal of 
the Boards April 1997 determination that service connection 
was not warranted for PTSD.  Since the veteran could 
potentially be awarded additional past-due benefits in the 
future with respect to that claim, the Board is compelled to 
clarify that the impact of this decision is limited 
exclusively to eligibility for attorney fees for the past-due 
benefits awarded prior to this decision.  It is not intended 
to affect future Board dispositions, if any, of the 
eligibility for the payment of additional attorney fees from 
any future award of past-due benefits resulting from 
subsequent decisions rendered in any ongoing appeal.



ORDER

Eligibility for the direct payment by VA of the attorney fees 
from past-due benefits with respect to the grant of 
nonservice-connected pension benefits is not established.




		
	John E. Ormond, Jr.
Member, Board of Veterans Appeals


NOTICE OF APPELLATE RIGHTS.  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans 
Appeals upon review of an agents or attorneys fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1998), a final decision 
of the Board of Veterans Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date that appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision that you have received is your 
notice of the action taken by the Board of Veterans Appeals.
- 2 -
